Examiner’s Comment
Allowable Subject Matter
Claims 9-13 are allowed.
Regarding claim 9, the prior art fails to teach or disclose a method for operating a voltage regulator to generate an output voltage signal, comprising: sourcing an output current to generate the output voltage signal; operating in a soft-start mode comprising: mirroring the soft start current to produce said output current; and operating in a normal-operation mode comprising: maintaining the operational voltage during the normal-operation mode; determining a second difference between a second feedback signal that is based on the output voltage signal and a reference signal; and controlling mirroring of the soft-start current in response to the second difference to produce said output current, in combination with all the limitations set forth in claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838